PER CURIAM:
Albert F. Iaquinta appeals the district court’s order denying his motion for a hearing pursuant to 18 U.S.C.A. § 4247(h) (West 2012 & Supp.2014) to determine whether he should be discharged. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.